Citation Nr: 1104251	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-12 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in Ann 
Arbor, Michigan


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred during a period of emergency room care 
at Allegiance Emergency Care on September 27, 2008.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The service dates of the Veteran are unknown. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 determination of the VAMC in Ann 
Arbor, Michigan, denying the Veteran's claim for payment or 
reimbursement for the costs of unauthorized medical expenses 
incurred at Allegiance Emergency Care on September 27, 2008.  
Such claim was reconsidered and again denied by action of the 
VAMC in March 2009.  

FINDING OF FACT

A medical emergency involving a left hand wound prompted the 
Veteran to seek emergency room medical services at Allegiance 
Emergency Care on September 27, 2008, which were not authorized 
by VA in advance, but the Veteran had not been enrolled in the VA 
health care system, with receipt of VA medical treatment within 
the 24-month period prior to September 27, 2008.  


CONCLUSION OF LAW

The criteria for payment for or reimbursement of unauthorized 
medical expenses incurred by the Veteran in receiving emergency 
medical services on September 27, 2008, at Allegiance Emergency 
Care, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 17.120, 17.1002 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159 (2009).  The notice requirements of VCAA 
require VA to notify the claimant of what information or evidence 
is necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain.

The VCAA does not affect matters on appeal when the issue is 
limited to statutory or regulatory interpretation, as is the case 
here.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 
(interpreting that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  There 
is no dispute as to the essential facts in this case and there is 
no possibility that any additional notice or development would 
aid the Veteran in substantiating his claim.  The Board otherwise 
takes note of the fact that the Veteran was furnished VCAA notice 
by the VAMC, although the date of that notice is not indicated, 
by which the Veteran was advised in writing of the information 
and evidence necessary to substantiate his claim and the 
respective roles of the VAMC and the Veteran in obtaining such 
evidence.  Moreover, no request by the Veteran to obtain any 
specified evidence has been received by VA to date in the context 
of the instant appeal.  

Initially, in adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical care 
that the claimant received in a private facility.  See 38 
U.S.C.A. § 1703(a) (West 2002); see also 38 C.F.R. § 17.54 
(2010).  This is a factual not a medical determination, and, in 
this instance, it is clear that no prior VA authorization was 
sought or obtained for the emergency room care received by the 
Veteran in September 2008.  See Similes v. Brown, 6 Vet. App. 555 
(1994).

Generally, in order to be entitled to payment or reimbursement of 
private medical expenses not previously authorized, a claimant 
must satisfy the criteria outlined by 38 U.S.C.A. § 1728, or in 
the alternative, 38 U.S.C.A. § 1725 and the accompanying 
regulations.

To the extent allowable, payment or reimbursement of the expenses 
of care, not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, or of any medical services 
not previously authorized including transportation may be paid on 
the basis of a claim timely filed, under the following 
circumstances:

(a)  Care or services not previously authorized were rendered to 
a veteran in need of such care or services:

(1)  For an adjudicated service-connected disability;

(2)  For nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability;

(3)  For any disability of a veteran who has a total disability 
permanent in nature, resulting from a service-connected 
disability;

(4)  For any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program under 38 
U.S.C.A. Chapter 31 and who is medically determined to be in need 
of hospital care or medical services for reasons set forth in 38 
C.F.R. § 17.48(j); and

(b)  Care and services not previously authorized were rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health, and

(c)  VA or other Federal facilities were not feasibly available, 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had been or 
would have been refused.

38 C.F.R. § 17.120.

The provisions of 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
(use of the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision must be met).  
Thus, each of these three criteria must be met in order to 
establish entitlement to reimbursement or payment of medical 
expenses under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  See 
Zimick v. West, 11 Vet. App. 45, 49 (1998).

"Feasibly available" is not defined in the relevant statute or 
regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. § 17.53 (2010), state that a 
VA facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the treatment 
required makes it necessary or economically advisable to use 
public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  As 
well, a VA facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a hospital in 
an ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center.  38 C.F.R. § 17.1002(c).

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 
was enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Pub. L. No. 106-117, 113 Stat. 1553 (1999).  To be 
eligible for reimbursement under this authority the Veteran has 
to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent lay 
person who possesses an average knowledge of health and medicine 
could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent lay person (as an 
example, these conditions would be met by evidence establishing 
that a veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that a veteran could 
not have been safely transferred to a VA or other Federal 
facility;

(e)  At the time the emergency treatment was furnished, a veteran 
was enrolled in the VA health care system and had received 
medical services under authority of 38 U.S.C. Chapter 17 within 
the 24-month period preceding the furnishing of such emergency 
treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if a veteran has coverage 
under a health-plan contract but payment is barred because of a 
failure by the veteran or provider to comply with the provisions 
of that health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider;

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002.  Again, these criteria are conjunctive, not 
disjunctive; thus, all the criteria must be met.  Melson, supra.

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  

The Board notes that 38 C.F.R. § 17.1002, one of the regulations 
implementing the Veterans Millennium Health Care and Benefits 
Act, also defines emergency services.  Under such provision, 
emergency services exist where treatment is for a condition of 
such a nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention would 
have been hazardous to life or health, and indicates that this 
standard is met if there is an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent lay person who possesses 
an average knowledge of health and medicine would reasonably 
expect the absence of immediate medical attention to result in 
placing the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical standpoint, in 
order to qualify for payment or reimbursement under 38 U.S.C.A. 
§ 1725.  Rather, it need only be demonstrated that the evaluation 
and treatment were for a condition of such a nature that a 
prudent lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health.

A medical emergency lasts "only until the time the veteran 
becomes stabilized."  38 C.F.R. § 17.1002(d).  The term 
stabilized means that no material deterioration of the emergency 
medical condition is likely, within reasonable medical 
probability, to occur if the veteran is discharged or transferred 
to a VA or other Federal facility."  38 C.F.R. § 17.1001(d).

A brief synopsis of the pertinent facts which are not at issue is 
as follows:  On September 27, 2008, the Veteran sustained a power 
saw injury to the index finger of his left hand, to include a 
partial distal finger amputation.  He immediately sought and 
received medical assistance at Allegiance Emergency Care in 
Jackson, Michigan, the costs of which he seeks payment or 
reimbursement by this appeal.  The Veteran was not enrolled in 
the VA health care system and in receipt of medical services 
under the authority of 38 U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of the emergency medical 
treatment on September 27, 2008.  

The Veteran's claim has been denied by the VAMC on the basis that 
the Veteran was not in receipt of medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month period 
preceding the emergency room care obtained on September 27, 2008, 
and the Veteran agrees that he was not in receipt of such medical 
services within that 24-month period.  The basis of his appeal is 
that the aforementioned requirement unfairly penalizes a Veteran, 
such as himself, who is either healthy or unable to get to a VA 
facility.  He alleges that, prior to the September 2008 incident, 
he had never sought or received VA medical care, despite the fact 
that private medical treatment was needed on several occasions, 
for which he, not VA, bore the costs.   

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay v. 
Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 
F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).  The Board also recognizes the Veteran's honorable 
military service, which he places during the Vietnam era.  
However, it is equally clear that the Board is bound by the laws 
enacted by Congress, the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of the 
chief legal officer of the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).  In this case, the law passed by Congress and 
implemented through a regulation, 38 C.F.R. § 17.1002, 
promulgated by VA specifically prohibit the payment or 
reimbursement of unauthorized medical expenses where the claimant 
had not been in receipt of medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding the 
medical care for which payment or reimbursement is sought.  And, 
in this instance, the Board is constrained to deny the requested 
benefit which the law and governing regulation specifically 
prohibit.  

This is a case where the law and not the evidence is dispositive, 
and, as such, the claim advanced must be denied due to the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  To that end, this appeal must be denied. 


ORDER

Payment of or reimbursement for unauthorized medical expenses for 
emergency room treatment at Allegiance Emergency Care on 
September 27, 2008, is denied.  



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


